OPINION OF THE COURT
Per Curiam.
Martyn Taub has submitted an affidavit dated July 11,1991, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Taub was admitted to the practice of law by the Appellate Division of the Supreme Court, Second Judicial Department, on December 18,1946.
Mr. Taub acknowledges that he is currently the subject of *350an investigation by the Grievance Committee for the Ninth Judicial District concerning allegations of professional misconduct. Mr. Taub further acknowledges that he does not have and therefore cannot produce the records for his escrow accounts for the period October 1986 to July 1991, which he was required to maintain pursuant to Code of Professional Responsibility DR 9-102 (D) (formerly 22 NYCRR 691.12 [c]). Mr. Taub also states that, due to ill health, he could not appear at any disciplinary proceeding which might be instituted against him due to his failure to maintain his escrow records.
Mr. Taub acknowledges that if charges were predicated upon the allegations pending against him, he could not successfully defend himself on the merits.
Mr. Taub indicates that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implication of submitting his resignation.
Counsel for the Grievance Committee recommends that the court accept the resignation. Under the circumstances herein, the resignation of Martyn Taub as a member of the Bar is accepted and directed to be filed. Accordingly, Martyn Taub is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Kunzeman and Sullivan, JJ., concur.
Ordered that the resignation of Martyn Taub is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Martyn Taub is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Martyn Taub shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Martyn Taub is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an *351attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.